—Appeal from order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 9, 1994, which, inter alia, placed the subject child in the custody of petitioner Administration for Children’s Services for a period of 12 months, and suspended respondent-appellant’s visitation with the child pending advice from the child’s therapist that such visitation would not be detrimental to the child, unanimously dismissed, without costs.
The appeal is academic, the subject order having expired and been repeatedly replaced by subsequent orders extending the placement and prohibiting visitation (see, Matter of Laurine A., 259 AD2d 290). Were we to reach the merits, we would affirm the order, including the prohibition against visitation upon a record showing that respondent has refused to accept responsibility for the harm caused to the child. Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.